The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 27, 2014

 No. 04-13-00669-CR, 04-13-00670-CR, 04-13-00671-CR, 04-13-00672-CR, 04-13-00673-CR,
 04-13-00674-CR, 04-13-00675-CR, 04-13-00676-CR, 04-13-00677-CR, 04-13-00678-CR, 04-
                                     13-00679-CR

                                      Matt BERNAL,
                                         Appellant/s
                                            v.
                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
    Trial Court No. 2012CR9915, 2012CR9914, 2012CR9913, 2012CR9907, 2012CR9908,
     2012CR9909, 2012CR9910, 2012CR9911, 2012CR9912, 2012CR9905, 2012CR9906
                          Honorable Sid L. Harle, Judge Presiding

                                       ORDER
Sitting:      Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice


     On January 13, 2014, appellant filed a motion for rehearing. The motion for rehearing is
DENIED.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court